Exhibit 10.2

EXECUTION VERSION

CHESAPEAKE MIDSTREAM GP, L.L.C.

June 15, 2012

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Re: Letter Agreement regarding (1) amendment to (a) Amended and Restated
Services Agreement, (b) Amended and Restated Employee Secondment Agreement,
(c) Amended and Restated Employee Transfer Agreement, and (d) Amended and
Restated Trademark License and Intellectual Property Agreement and
(2) termination of Amended and Restated Shared Services Agreement.

Sir or Madam:

This letter (“Letter Agreement”) sets forth the terms of our understanding
relating to the transition services Chesapeake Energy Corporation and certain of
its subsidiaries (collectively, “you”) will continue to provide to Chesapeake
Midstream GP, L.L.C. and certain of its subsidiaries (collectively “we” or “us”)
as described below following the sale of your ownership interests in us pursuant
to (i) that certain Purchase Agreement dated June 7, 2012, by and among
Chesapeake Midstream Holdings, L.L.C. (“CMH”), GIP II Eagle 1 Holding, L.P., GIP
II Eagle 2 Holding, L.P. and GIP II Eagle 3 Holding, L.P. (the “First Purchase
Agreement”) and (ii) that certain Purchase Agreement dated June 7, 2012, between
CMH and GIP II Eagle 4 Holding, L.P. (the “Second Purchase Agreement” and,
together with the First Purchase Agreement, the “Purchase Agreement”). In light
of our mutual agreement that these services are required for a smooth transition
in connection with such change of ownership, we appreciate your willingness to
continue to provide such services to us on the terms set forth below.

Reference is hereby made to the following:

 

a. Amended and Restated Services Agreement (“Services Agreement”), dated as of
August 3, 2010, by and among Chesapeake Midstream Management, L.L.C.
(“Chesapeake Management”), Chesapeake Operating, Inc. (“COI,” and together with
Chesapeake Management, “Chesapeake Entities”), Chesapeake Midstream GP, L.L.C.
(“Company”), Chesapeake Midstream Partners, L.P. (“Partnership”) and Chesapeake
MLP Operating, L.L.C. (“MLP Operating”), pursuant to which the Chesapeake
Entities provide certain services to the Company and its Subsidiaries (as
defined in the Services Agreement);

 

b. Amended and Restated Employee Secondment Agreement (“Secondment Agreement”),
effective immediately prior to the closing of the initial public offering of the
common units of the Partnership (“Effective Time”), by and among Chesapeake
Energy Corporation (“CHK”), the Chesapeake Entities, the Company and MLP
Operating, pursuant to which certain employees are seconded to the Company;



--------------------------------------------------------------------------------

c. Amended and Restated Employee Transfer Agreement (“Transfer Agreement”),
effective as of the Effective Time, by and among CHK, Chesapeake Management, the
Company and MLP Operating, pursuant to which the Company may provide offers of
employment to certain employees seconded pursuant to the Secondment Agreement.

 

d. Amended and Restated Shared Services Agreement (“Stice Agreement”), effective
as of the Effective Time, by and among CHK, the Company, GIP-A Holding (CHK),
L.P., GIP-B Holding (CHK), L.P., GIP-C Holding (CHK), L.P. and MLP Operating,
pursuant to which CHK directs and causes J. Michael Stice (“Stice”) to serve as
Chief Executive Officer of the Company; and

 

e. Amended and Restated Trademark License and Intellectual Property Agreement
(“IP Agreement,” and together with the Services Agreement, the Secondment
Agreement and the Transfer Agreement, the “Agreements”) effective as of
August 3, 2010 by and between CHK, the Chesapeake Entities, MLP Operating, the
Company, Chesapeake Midstream Ventures, L.L.C. (“Joint Venture”), Chesapeake
Midstream Gas Services, L.L.C., and Chesapeake Midstream Partners, L.P.,
pursuant to which (i) CHK licenses certain trademarks to the Joint Venture and
certain of its subsidiaries and (ii) the parties thereunder define their rights
in certain intellectual property.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Letter Agreement agree that:

 

1. Capitalized terms used in this Letter Agreement and not otherwise defined in
this Letter Agreement will have the respective meanings given to those terms in
the Secondment Agreement.

 

2. Except as expressly amended by this Letter Agreement, the Agreements are and
shall continue to be in full force and effect and are hereby ratified and
confirmed. This Letter Agreement is limited as specified and will not constitute
a modification, amendment, or waiver of any other provision of the Agreements.

 

3. Effective as of the date of the CMO Disposition (as defined in the Purchase
Agreement), the Stice Agreement is hereby terminated.

 

4. The Services Agreement is hereby amended as follows:

 

  a. Section 6.1 is hereby amended and restated as follows: “Subject to the
terms of this Article VI, the term of this Agreement shall be for the period
beginning on the Effective Date and ending on December 31, 2013 (the “Term”). At
the end of the Term, this Agreement shall automatically terminate without
written notice by either Party.”



--------------------------------------------------------------------------------

  b. Exhibit A-1 is hereby amended by deleting Section 6. (Executive Management)
in its entirety.

 

  c. Exhibit A-1 is hereby amended by adding “Travel Booking” and “Use of
MyLearning” thereto as “G&A Services” under the Service Agreement.

 

  d. The last sentence of Exhibit C is hereby amended and restated as follows:
“Additional Services shall generally include, but not be limited to,
engineering, construction, procurement, business analysis, commercial,
cartographic, engineering design and support, pipeline risk and integrity, ROW
support, gas control, geographic information system (GIS), training, supply and
management of inventory, and other similar services that are not otherwise G&A
Services.”

 

5. Notwithstanding anything to the contrary in Section 2.4 of the Services
Agreement, the parties hereto agree as follows:

 

  a. Other than Directors & Officers Liability insurance, which will be provided
by us and effective on June 15, 2012, you will provide to us, our properties and
our businesses, through June 29, 2012 the insurance coverage required to be
provided pursuant to the Services Agreement.

 

  b. Other than Fiduciary Liability and Workers Compensation insurance, as of
June 29, 2012, all other insurance coverage provided to us, our properties and
our businesses shall terminate.

 

  c. You will continue to provide Fiduciary Liability and Workers Compensation
insurance coverage to us through the Termination Date (as defined in Section 10
of this Letter Agreement).

 

  d. All surety bonds placed on behalf of us that fall under the indemnity
agreement between CHK and Liberty Mutual (formerly Safeco) or RLI Insurance
Company (“RLI”) shall remain in effect. We will work with the obligees
thereunder to effectively transfer the bonds to us, and will promptly notify you
upon the completion of such transfers. The Indemnity Agreement (which is
attached as Annex A to the Services Agreement) shall remain in effect until all
such bonds are replaced and released by the obligees. If CHK is required, at any
point in the future, to post collateral under its indemnity agreement with
Liberty Mutual (formerly Safeco) or RLI, we agree to post such collateral, in
the form of a letter of credit, directly to you, Liberty Mutual or RLI for the
bonds that fall under this paragraph. If any bonds remain in effect upon
termination of this Letter Agreement, we agree to post collateral, in the form
of a letter of credit, to you for the full amount of the bonds.

 

  e. Upon the termination or cancellation of any one or more insurance policies
as it relates to us, our properties and/or our businesses, you will provide us
with a pro rata credit or best credit negotiated with insurers of the applicable
insurance premiums relating to the unused term of the terminated or cancelled
policies.



--------------------------------------------------------------------------------

  f. For the avoidance of doubt, termination of any insurance coverage shall not
terminate any insurance support services under the Services Agreement. Such
services will remain in force until they are terminated in accordance with the
terms and conditions of the Services Agreement.

 

6. The parties hereto shall cooperate with each other to identify those assets
necessary for us to operate our businesses after the termination of the services
provided under the Services Agreement (the “Services Assets”). The Services
Assets include, but are not limited to, ETS-related systems (software, hardware
and other interface work), IT equipment, office furniture, and inventory. No
later than 60 days after the Closing Date under the Second Purchase Agreement,
the parties hereto will create a schedule listing all the Services Assets.

 

7. Notwithstanding anything to the contrary in Section 6.6 of the Services
Agreement, if, following the termination of the Services Agreement or
termination of any particular service or subcategory of services in accordance
with Section 6.2 of the Services Agreement, we acquire from you ownership of any
Services Assets (other than ETS-related systems which is addressed in Section 8
below), we will pay to you the product of (i) fair market value for the
remaining life of any such Services Asset and (ii) CHK’s percentage ownership of
such Services Asset at the time of such acquisition.

 

8. The parties hereto acknowledge and agree that ETS and related systems are
jointly-used assets and will need to be replicated in order for all parties to
enjoy the benefits thereof. The parties hereto agree to share in the costs
involved in the allocation and replication of such assets and shall work
together in good faith to develop a reasonable costsharing arrangement with
respect to these assets.

 

9. The parties hereto agree that Exhibit A to the Secondment Agreement is hereby
amended effective as of the Closing Date of the Second Purchase Agreement to add
those certain key employees listed on Exhibit A to this Letter Agreement (with
such revisions thereto as mutually agreed to by the parties made by the Closing
Date of the Second Purchase Agreement) as Seconded Employees and, to the extent
indicated on Exhibit A, Shared Services Employees. With respect to Stice,
effective as of the date of the CMO Disposition, Stice will be added to Exhibit
A of the Secondment Agreement and become a Seconded Employee, and
notwithstanding anything in the Secondment Agreement to the contrary with
respect to Stice, the Company shall only be obligated to reimburse CHK for
equity awards, including restricted stock awards, made by CHK to Stice to the
extent such reimbursement would have been required under Section 2.1.2 of the
Stice Agreement had it remained in effect and any such reimbursement shall be
subject to reduction and proration in accordance with Section 4.2.2 of the
Secondment Agreement.



--------------------------------------------------------------------------------

10. The Transfer Agreement and Secondment Agreement shall each be deemed amended
to the extent necessary to provide that, notwithstanding any provision to the
contrary in the Transfer Agreement or the Secondment Agreement (including,
without limitation, Section 4.1(d) of the Transfer Agreement), the Transfer
Agreement and Secondment Agreement shall remain in full force and effect through
December 31, 2012 or, if written notice is provided to CHK by the Company prior
to December 31, 2012, the date provided in such written notice which shall not
be later than March 31, 2013 (the later of December 31, 2012 or the date
provided in such notice, the “Termination Date”).

 

11. The last sentence of Section 2.1(b) of the Transfer Agreement shall be
deleted and replaced in its entirety with the following:

“Notwithstanding the foregoing, neither Chesapeake Management nor any of its
Affiliates (other than CMV, the General Partner, the MLP and their Subsidiaries)
will hire or continue to employ, as applicable, (i) any Seconded Employee who
does not become a Transferred Employee because the Seconded Employee failed to
accept a satisfactory offer under Section 2.1 until more than nine (9) months
after such rejection occurs, (ii) any Transferred Employee until more than nine
(9) months after the Transfer Date (as defined in the Transfer Agreement) or
(iii) any other employee of CMV, the General Partner, the MLP or their
Subsidiaries until more than nine (9) months after the Transfer Date.”

 

12. The parties hereto will cooperate with each other to (i) identify those
employees of CHK, Chesapeake Midstream Operating, L.L.C. and their Affiliates
(the “Additional Employees”) providing services to the Company, the Partnership
and their Subsidiaries that are necessary for the Company, the Partnership and
their Subsidiaries to operate their respective businesses after the Termination
Date and (ii) no later than 60 days after the Closing Date of the Second
Purchase Agreement (a) create a mutually agreeable schedule (the “Additional
Employee Schedule”) listing all such Additional Employees and (b) amend Exhibit
A to the Secondment Agreement to add such Additional Employees listed on the
Additional Employee Schedule as Seconded Employees and, to the extent indicated
on the schedule listing such Additional Employees, as Shared Services Employees.

 

13. Those Seconded Employees that have been designated as Shared Services
Employees will not have any obligation to perform the Shared Services after the
date on which CHK ceases to hold any ownership interest in Chesapeake Midstream
Operating, L.L.C. Furthermore, the last two sentences of Section 2.5 of the
Secondment Agreement are hereby amended and restated as follows:

“If upon review of the hours a Shared Services Employee has worked on Chesapeake
Entity matters, the General Partner wishes to restrict further or eliminate such
work for Chesapeake Entities by a Shared Services Employee, the General Partner
will give Chesapeake Management at least 14 days’ notice of that restriction or
elimination. After the expiration of the 14-day notice period, the level of work
for Chesapeake Entities by the Shared Services Employee addressed in the notice
will be governed by the restriction or elimination stated by the General Partner
in its notice.”



--------------------------------------------------------------------------------

14. The first sentence of Section 13 of the IP Agreement is hereby amended and
restated as follows: “Unless previously terminated in its entirety as provided
for in this Section 13, this Agreement shall remain in full force and effect
until December 31, 2012 (the “Term”).”

 

15. You agree to cooperate with us in connection with our obtaining a new trade
name for our businesses.

 

16. The reference in this Letter Agreement to any section or subsection of any
Agreement shall be deemed to amend all other sections and subsections of such
Agreement to the extent such other sections and subsections conflict with such
amendment.

 

17. This Letter Agreement will be governed by and construed in accordance with
the laws of the State of Delaware (except to the extent any terms of this Letter
Agreement must be interpreted in light of the law of the state in which Stice or
an employee seconded pursuant to the Secondment Agreement is employed), without
regard to principles of conflicts of law. This Letter Agreement may be executed
in multiple counterparts, each of which taken together will constitute one and
the same instrument.

[signature page follows]



--------------------------------------------------------------------------------

Very truly yours, CHESAPEAKE MIDSTREAM GP, L.L.C. By:   /s/ J. MIKE STICE Name:
  J. Mike Stice Title:   Chief Executive Officer CHESAPEAKE MIDSTREAM PARTNERS,
L.P.   By: Chesapeake Midstream GP, L.L.C., its sole general partner   By:   /s/
J. MIKE STICE   Name:   J. Mike Stice   Title:   Chief Executive Officer
CHESAPEAKE MLP OPERATING, L.L.C. By:   /s/ J. MIKE STICE Name:   J. Mike Stice
Title:   Chief Executive Officer

Signature page to Transition Services Letter Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE DATE
FIRST WRITTEN ABOVE: CHESAPEAKE ENERGY CORPORATION By:   /s/ JENNIFER M. GRIGSBY
Name:   Jennifer M. Grigsby Title:  
Senior Vice President, Treasurer and Corporate Secretary CHESAPEAKE MIDSTREAM
MANAGEMENT, L.L.C. By:   /s/ JENNIFER M. GRIGSBY Name:   Jennifer M. Grigsby
Title:   Senior Vice President, Treasurer and Corporate Secretary CHESAPEAKE
OPERATING, INC. By:   /s/ JENNIFER M. GRIGSBY Name:   Jennifer M. Grigsby Title:
  Senior Vice President, Treasurer and Corporate Secretary

Signature page to Transition Services Letter Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE: GIP-A HOLDING (CHK), L.P.
    By: GIP-A Holding (CHK) GP, LLC, its sole general partner     By:   /s/
ADEBAYO OGUNLESI     Name:   Adebayo Ogunlesi     Title:   President GIP-B
HOLDING (CHK), L.P.     By: GIP-B Holding (CHK) GP, LLC, its sole general
partner     By:   /s/ ADEBAYO OGUNLESI     Name:   Adebayo Ogunlesi     Title:  
President GIP-C HOLDING (CHK), L.P.     By: GIP-C Holding (CHK) GP, LLC, its
sole general partner     By:   /s/ ADEBAYO OGUNLESI     Name:   Adebayo Ogunlesi
    Title:   President

Signature page to Transition Services Letter Agreement